Citation Nr: 1646917	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  11-26 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for right knee disability.  

2.  Entitlement to service connection for left knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. B., Counsel





INTRODUCTION

The Veteran served on active duty from July 1952 to July 1955, for which he was awarded a Combat Infantry Badge, and from April 1956 to December 1958.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in pertinent part, denied the above claimed benefits.  

The Veteran failed to appear for a hearing before the Board scheduled in August 2016 without a showing of good cause.  As such, his hearing is considered withdrawn.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2015). 38 U.S.C.A. § 7107 (a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c). Expedited handling is requested.).

The Veteran contends that he incurred a bilateral knee disability as a result of military service, including during his first period of service in 1953.  A September 2011 statement of the case indicates that service treatment and personnel records for both periods of service are of record.  However, the claims file reveals that the only service records associated with the claims file are associated with the Veteran's second period of service.  A request for the records was submitted in May 2009; however, there is no evidence of a response.  

In addition, a May 2008 inquiry to the Social Security Administration (SSA) revealed that the Veteran is in receipt of SSA disability benefits.  There is no evidence that a request for records associated with those benefits have been requested and they are not in the claims file.  As it is unclear whether his SSA disability benefits are relevant to his claims before the Board, VA must make efforts to obtain the records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from SSA the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim in accordance with 38 C.F.R. § 3.159(c).  A response should be sought from the SSA District Office to which the Veteran's records were reportedly sent, if relevant.

2.  Take all necessary and appropriate steps to obtain service treatment and personnel records associated with the Veteran's service from July 1952 to July 1955.  All steps taken must be documented and negative responses must be obtained and associated with the claims file.  

3.  Then, readjudiate the claims on appeal.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




